[Cite as In re E.J., 2020-Ohio-4010.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




 IN RE:                                            :

         E.J.                                      :      CASE NO. CA2020-03-025

                                                   :              OPINION
                                                                   8/10/2020
                                                   :

                                                   :

                                                   :




             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 18-D000090


David P. Fornshell, Warren County Prosecuting Attorney, Kirsten A. Brandt, 520 Justice
Drive, Lebanon, Ohio 45036, for appellee

Lauren L. Clouse, 7681 Tylers Place Boulevard, Suite 3, West Chester, Ohio 45069, for
appellant



        RINGLAND, J.

        {¶1}     E.J. appeals from the decision of the Butler County Common Pleas Court,

Juvenile Division, which denied her request to attend the permanent custody hearing in her

dependency case. For the reasons discussed below, this court affirms the juvenile court's

decision.
                                                                     Warren CA2020-03-025

       {¶2}   In August 2018, Warren County Children Services ("WCCS" or "the agency")

filed a complaint alleging that E.J. was a dependent child. The complaint alleged that E.J.'s

legal custodians had expressed concerns as to their ability to provide for E.J. due to E.J.'s

behavioral issues. E.J.'s biological parents were not in a position to assume any form of

custody. WCCS requested temporary custody.

       {¶3}   The court held a hearing and subsequently issued an order granting WCCS

temporary custody. Later, the court adjudicated E.J. dependent and continued temporary

custody with the agency.

       {¶4}   In an effort to help manage her behavioral issues, WCCS placed E.J. in a

residential treatment program. After some progress, the agency returned E.J. to the care

of her legal custodians.    WCCS later terminated the placement due to the agency's

concerns with the legal custodians' ability to supervise E.J. and E.J.'s failure to follow the

legal custodians' rules. The agency thereafter placed E.J. in a children's home.

       {¶5}   In November 2019, WCCS moved for permanent custody.                  The court

appointed E.J. an attorney to represent her in the case and at the hearing. E.J., who was

then 14 years old, moved that she be allowed to attend the permanent custody hearing and

further moved for an in camera interview.

       {¶6}   The court denied E.J.'s request to attend the hearing, concluding that it was it

was not in her best interest to listen to testimony concerning the shortcomings of her

biological parents. However, the court granted E.J.'s motion for an in camera interview.

       {¶7}   Following the permanent custody hearing and in camera interview, the court

issued a decision finding that a grant of permanent custody to WCCS was in E.J.'s best

interest. E.J. appeals, raising the following assignment of error.

       {¶8}   THE TRIAL COURT ERRED IN DENYING THE MINOR CHILD'S MOTION

TO BE PRESENT AT THE PERMANENT CUSTODY TRIAL IN VIOLATION OF THE

                                            -2-
                                                                    Warren CA2020-03-025

FOURTEENTH AMENDMENT TO THE UNITED STATES CONSTITUTION AND ARTICLE

1, SECTION 16 OF THE OHIO CONSTITUTION.

       {¶9}   E.J. argues that she was a party to the custody proceedings and as such was

entitled to due process of law, which would include the right to attend the permanent custody

hearing. E.J. contends that she opposed permanent custody and could have assisted her

counsel during the proceedings. E.J. also argues that her age at the time of the hearing

indicated that she was sufficiently mature to hear the testimony.

       {¶10} The Revised Code provides that the juvenile court "may excuse the

attendance of the child at the hearing in cases involving abused, neglected, or dependent

children." R.C. 2151.35(A)(1). This provision is mirrored by the Ohio Rules of Juvenile

Procedure, which provide that "[t]he court may excuse the attendance of the child at the

hearing in neglect, dependency, or abuse cases." Juv.R. 27(A). It is therefore within the

sound discretion of the juvenile court to excuse a child's attendance at a permanent custody

hearing. In re Sallee, 12th Dist. Butler No. CA91-02-023, 1992 Ohio App. LEXIS 3760, *11.

Consequently, an appellate court reviews the juvenile court's decision to excuse a child

from a permanent custody hearing for an abuse of discretion, which implies that the court's

decision was unconscionable, unreasonable, or arbitrary. Salle at *11-12; Blakemore v.

Blakemore, 5 Ohio St. 3d 217 (1983).

       {¶11} The juvenile court premised its decision on concerns that it would not be in

E.J.'s best interest to listen to testimony discussing her parents' shortcomings.        This

reasoning reflects a valid, sensible concern for the stability of E.J.'s mental health, which

concern was the underlying reason for the dependency case. Additionally, that E.J. was 14

years old at the time of the hearing could imply a greater ability to comprehend the testimony

and potentially increase mental health trauma that might occur as a result of attending the

hearing. See Sallee at *11 (concluding that a thirteen year old's presence at the permanent

                                            -3-
                                                                     Warren CA2020-03-025

custody hearing would likely be "too traumatic" and "more detrimental than beneficial").

This court does not find that the juvenile court abused its discretion in denying E.J.'s motion

to attend the hearing.

       {¶12} E.J. also contends that the juvenile court, in excusing her from the hearing,

violated her due process rights. The basic consideration of due process is whether the

individual had the opportunity to be heard at a meaningful time and in a meaningful manner.

Mathews v. Eldridge, 424 U.S. 319, 333, 96 S. Ct. 893 (1976). This court finds that the

juvenile court provided E.J. with the opportunity to be heard in a meaningful time and

manner consistent with due process of law. The juvenile court interviewed E.J. in camera

and the decision on permanent custody reflects that the court carefully considered her

wishes. The court also appointed E.J. counsel to represent her interests at the hearing.

The record reflects that E.J.'s attorney cross-examined the WCCS caseworker and elicited

testimony concerning E.J.'s wishes.        Counsel further provided a closing argument

reiterating E.J.'s position against permanent custody. Based on the foregoing, this court

overrules E.J.'s assignment of error.

       {¶13} Judgment affirmed.


       M. POWELL, P.J., and PIPER, J., concur.




                                             -4-